                                     UNITED STATES DISTRICT COURT
                                                               for the
                                             Northern District of West Virginia
    RAHEIM DOLEMAN


                 Plaintiff(s)
                    v.                                                                          5:17-CV-171
                                                                         Civil Action No.
    Joseph Delong, Administrator, John S. Sheeley for Eastern
    Regional Jail, Sgt. Bullock, Lt. Tate, Psychiatrist, Jim
    Oxford, Medical Director, Chad Hott and John Doe
                  Defendant(s)
                                        JUDGMENT IN A CIVIL ACTION
      The court has ordered that:
           Judgment award             Judgment costs            Other




      other:



     This action was:
          tried by jury            tried by judge             decided by judge




     decided by Judge Frederick P. Stamp, Jr.
IT IS ORDERED that the Magistrate Judge's Report and Recommendation is AFFIRMED and ADOPTED in its entirety; and it is further

ORDERED that the Plaintiff's Complaint is DISMISSED WITH PREJUDICE and STRICKEN from the active docket of this Court; and it
is further

ORDERED that Plaintiff has waived his right to seek appellate review of this matter.



                                                                           CLERK OF COURT
Date:     February 11, 2019                                                Cheryl Dean Riley
                                                                           /s/ S. O. Abraham, Deputy Clerk
                                                                                       Signature of Clerk or Deputy Clerk
